DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 1/27/2022 in which claims 1, 4, 7, 10-13, 15-18, 24, 26, and 28 have been amended, claims 2-3, 5-6, 8-9, 14, and 19-23 have been canceled, and new claims 30-32 have been added.  Thus, the claims 1, 4, 7, 10-13, 15-18, and 24-32 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7, 10-13, 15-18, and 24-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of receiving a non-negotiable payment amount for repairing the damage to the damaged vehicle without significantly more. 
Examiner has identified claim 13 as the claim that represents the claimed invention recited in independent claims 1, 13, and 18.
Claim 13 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
automatically, detecting, by a processor on an enhanced claims settlement server and via an identification card reader device disposed in a vehicle inspection facility, a customer based on an identification card provisioned to the identification card reader device; based on automatically detecting the customer, automatically generating, by the processor on the enhanced claims settlement server, a notice of loss for the customer; and automatically determining, by the processor on the enhanced claims settlement server, a vehicle identify; automatically receiving, from a processor on a vehicle telematics device of a damaged vehicle by the processor on the enhanced claims settlement server, vehicle operation information comprising acceleration data indicating acceleration of the damaged vehicle and braking data indicating braking of the damaged vehicle; automatically controlling, based on the vehicle operation received by the processor on the enhanced claims settlement server, one or more moveable sensors configured to indicate a nature of the damage to the damaged vehicle, comprising operations of: positioning, by the processor on the enhanced claims processing server, the one or more moveable sensors in proximity to the damaged vehicle; and causing, by the processor, the one or more movable sensors to capture damage information; obtaining, by the processor on the enhanced claims settlement server, the damage information captured by the one or more movable sensors indicating damage to the damaged vehicle; generating, by the processor on the enhanced claims settlement server, based on the damaged information obtained, a digital map depicting the damage to the damaged vehicle; based on the damage information, the vehicle operation information, and the digital map, determining, by the processor on the enhanced claims settlement server, prior cases of similar damage to other vehicles of similar make and model; determining, by the processor on the enhanced claims settlement server, an actual cost to repair damage to the other vehicles of similar make and model; based on the damage information, the vehicle operation information, the digital map, and the actual cost to repair the similar damage to the other vehicles of similar make and model, generating, by the processor on the enhanced claims settlement server, a work order comprising a non-negotiable payment amount for repairing the damage to the damaged vehicle, wherein the non-negotiable payment amount differs from the actual cost to repair the similar damage to the other vehicles of similar make and model at least when a cost associated with repairing the damaged vehicle has changed after the other vehicles were repaired.  These limitations (with the exception of italicized limitations) describe the abstract idea of receiving a non-negotiable payment amount for repairing the damage to the damaged vehicle and may correspond to Certain Methods of Organizing Human Activity (commercial or legal interactions).  The automatically feature, a processor, an enhanced claims settlement server, card reader device, a vehicle inspection facility, a vehicle telematics device of a damaged vehicle, one or more moveable sensors, and a digital map limitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 13 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of automatically feature, a processor, an enhanced claims settlement server, card reader device, a vehicle inspection facility, a vehicle telematics device of a damaged vehicle, one or more moveable sensors, and a digital map result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of automatically feature, a processor, an enhanced claims settlement server, card reader device, a vehicle inspection facility, a vehicle telematics device of a damaged vehicle, one or more moveable sensors, and a digital map are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitation (with the exception of italicized limitations) of automatically receiving, from a processor on a vehicle telematics device of a damaged vehicle by the processor on the enhanced claims settlement server, vehicle operation information comprising acceleration data indicating acceleration of the damaged vehicle and braking data indicating braking of the damaged vehicle; obtaining, by the processor on the enhanced claims settlement server, the damage information captured by the one or more movable sensors indicating damage to the damaged vehicle is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 13 is directed to an abstract idea (Step 2A-Prong 2: NO). 
The claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of automatically feature, a processor, an enhanced claims settlement server, card reader device, a vehicle inspection facility, a vehicle telematics device of a damaged vehicle, one or more moveable sensors, and a digital map are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The limitation, which has been identified as insignificant extra-solution activity in Step 2A, should be re-evaluated in Step 2B.  Here, the automatically receiving, from a processor on a vehicle telematics device of a damaged vehicle by the processor on the enhanced claims settlement server, vehicle operation information comprising acceleration data indicating acceleration of the damaged vehicle and braking data indicating braking of the damaged vehicle; obtaining, by the processor on the enhanced claims settlement server, the damage information captured by the one or more movable sensors indicating damage to the damaged vehicle is considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, and conventional activity in the field.  The specification ([0029]-[0030]) describes the receiving step to be carried out using a generic computer, which is a well-understood, routine, and conventional activity when it is claimed in a merely generic manner (MPEP 2106(d)(II)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 13 is not patent eligible.
Similar arguments can be extended to other independent claims 1 and 18 and hence the claims 1 and 18 are rejected on similar grounds as claim 13.
Dependent claims 4, 7, 10-12, 15-17, and 24-32 further define the abstract idea that is present in their respective independent claims 1, 13, and 18 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reasons presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 4, 7, 10-12, 15-17, and 24-32 are directed to an abstract idea.  Thus, the claims 1, 4, 7, 10-13, 15-18, and 24-32 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 1/27/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1, 4, 7, 10-13, 15-18, and 24-29 under 35 U.S.C. 101, Applicant states that the features of amended claims 1, 13, and 18 do not fall within any judicial defined grouping of abstract ideas, let alone methods of organizing human activity.
Examiner respectfully disagrees and notes that under Step 2A, Prong 1, each and every limitation of the claim was considered and it was determined that the claim recites an abstract idea of receiving a non-negotiable payment amount for repairing the damage to the damaged vehicle which may correspond to a Certain Methods of Organizing Human Activity.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding computerized processes, Examiner notes that the computer limitations do not restrict the claim from reciting an abstract idea.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding practical application under Step 2A, Prong 2, Examiner has considered each and every arguments and thus notes that the limitations do not result in technology/technical improvement.  If there is an improvement, it is to an abstract idea of determining a cost to repair the damage to the damaged vehicle.  It should be noted that improvement to an abstract idea does not integrate the abstract idea into a practical application.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding “significantly more” under Step 2B, Examiner notes that obtaining damage information, generating a map based on the damage information, generating a work order comprising a non-negotiable payment amount for repairing the damage, detecting a customer based on an identification card, generating a notice of loss for the customer, determining a vehicle identity, and moving the sensors proximity to a physical vehicle identifier and capturing photographic information from the physical vehicle identifier are all abstract concepts.  It should be noted that an inventive concept cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.  Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).  Moreover, the claims adjustment process which can involve paperwork processing, telephone calls, and potentially face-to-face meetings between claimant and adjuster may be identified as business issues and cannot be identified as technical problems.  The technical solution claimed simply makes use of technology to implement the abstract concept in which the technology is used as a tool.  If there is an improvement, it is to an abstract idea of claims processing and not to technology.  Thus, these limitations do not provide technology improvements or amount to add significantly more.  Additionally, Examiner did rely on the specification to support the statement that the computer is performing well-understood, routine, and conventional function.  However, it is unclear from the arguments as to which features of the amended claims are not well-understood, routine, or conventional and there is no evidence provided to support these arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAJESH KHATTAR/Primary Examiner, Art Unit 3693